USCA4 Appeal: 22-4355      Doc: 22         Filed: 12/19/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-4355


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        MELVILLE DANCY,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Greenville. Timothy M. Cain, District Judge. (6:16-cr-00861-TMC-1)


        Submitted: December 15, 2022                                Decided: December 19, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        ON BRIEF: Benjamin T. Stepp, Assistant Federal Public Defender, OFFICE OF THE
        FEDERAL PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. Maxwell B.
        Cauthen, III, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Greenville, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4355      Doc: 22         Filed: 12/19/2022     Pg: 2 of 2




        PER CURIAM:

               Melville Dancy appeals the district court’s decision to revoke his supervised release

        and impose an eight-month sentence. While this appeal was pending, Dancy was released

        from custody.

               “When a case or controversy ceases to exist—either due to a change in the facts or

        the law—the litigation is moot, and the court’s subject matter jurisdiction ceases to exist

        also.” Porter v. Clarke, 852 F.3d 358, 363 (4th Cir. 2017) (internal quotation marks

        omitted). “Because mootness is jurisdictional, we can and must consider it even if neither

        party has raised it.” United States v. Ketter, 908 F.3d 61, 65 (4th Cir. 2018). Dancy has

        already served his sentence and faces no additional term of supervised release; thus, there

        is no longer a live controversy. Dancy’s challenge to the revocation of his supervised

        release is therefore moot. See United States v. Hardy, 545 F.3d 280, 283-84 (4th Cir. 2008).

               Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                       DISMISSED




                                                     2